 



EXHIBIT 10.44

2005 Base Salaries for Named Executive Officers

          Name and Title   Salary  
Hollings C. Renton
  $ 425,000  
Chairman of the Board, President and Chief Executive Officer
       
Leonard E. Post, Ph.D.
  $ 315,000  
Senior Vice President, Research and Development
       
Scott M. Freeman, M.D.
  $ 270,000  
Vice President, Clinical Development
       
Gregory J. Giotta, Ph.D., J.D.
  $ 275,000  
Vice President and Chief Legal Counsel
       
Jeanne Y. Jew
  $ 245,000  
Vice President, Corporate and Commercial Development
       

 